FILED
                   UNITED STATES COURT OF APPEALS
                                                                        JUL 12 2016
                           FOR THE NINTH CIRCUIT                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




STEVEN PECK; et al.,                         No.    14-15526

             Plaintiffs-Appellants,          D.C. No. 2:12-cv-01371-JAT
                                             District of Arizona,
 v.                                          Phoenix

MARGARET HINCHEY, individually
and in her official capacity as a peace      ORDER
officer with the Arizona Attorney
General’s Office; et al.,

             Defendants-Appellees.



STEVEN PECK; et al.,                         No.    14-15717

             Plaintiffs-Appellees,           D.C. No. 2:12-cv-01371-JAT
                                             District of Arizona,
 v.                                          Phoenix

MARGARET HINCHEY, individually
and in her official capacity as a peace
officer with the Arizona Attorney
General’s Office,

             Defendant-Appellant.


Before: BYBEE, and N.R. SMITH, Circuit Judges, and KORMAN,* District
Judge.

        *
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
      The Memorandum Disposition filed June 16, 2016 is amended as follows:

      On page 3, in the first full paragraph, after the last sentence that begins, “We
      affirm the district court’s decision . . . ” insert the following sentence: “As
      the district court based its dismissal of these claims on immunity grounds,
      we decline to address in the first instance Hinchey’s alternative bases for
      dismissal of Counts I, II, and III, and leave these to the district court to
      consider on remand.”

      With this amendment, the panel has voted to deny the petition for panel

rehearing. Appellant’s petition for rehearing, filed June 30, 2016, is DENIED. The

panel will not entertain future petitions for rehearing.




                                           2